`- Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/15/2021 has been entered.
 	Response to Arguments
Applicant’s arguments with respect to claim(s) have been considered but are moot because the new ground of rejection base upon new references and a combination which have not been argued with respect to the new limitations added.  

	Double Patenting
As noted by applicant’s reply the filing of a Terminal Disclaimer is held in abeyance. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
s 1, 8 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over FUEG et al., US 20190139562 (priority to 26 Mar 2014 EP14161819 see front page of patent) and HUA, US 20090251594.

	In considering claim 1, 
	
    PNG
    media_image1.png
    282
    550
    media_image1.png
    Greyscale


	a) FUEG discloses a screen remapping of audio and/or video data based upon the screen size (abstract, paras 11-14, 20), where FUEG discloses a decoder (audio shown in Fig 9) where the metadata decoder may be implemented as an object metadata processor (para 157) and wherein the system may be carried out with a microprocessor (para 218) additionally using a storage medium/instructions (para 214). (meeting processor/memory instructions)
	b) The decoded audio data is met by Fig 9 as shown below, and where video/visual content may be zoomed into (para 130, 167, 169-170
	c) the select one or more zoom areas…is met where zooming is taken into account (para 130), where 

	
    PNG
    media_image2.png
    702
    971
    media_image2.png
    Greyscale

	The examiner notes FUEG does not explicitly recite the term “trimming”, however discloses “scaling” the data so that the audio and video relationship are preserved based upon the different screen sizes for user devices (para 169). 
	Limitation d) trimming video: 

	The examiner evidences HUA, US 20090251594 which discloses that video is adjusted based upon the screen-size, resolution and/or aspect-ratio (para 19,21-23, 29-30), where the display may be a TV or a mobile phone thus requiring scaling/trimming of the video contents to ensure a proper display.
	The motivation to incorporate HUA with FUENG would provide the advantages as noted above to maintain a proper display of video contents along with the audio as disclosed by FUENG. 

	In considering claim 8, 
	Refer to claim 1.
	In considering claim 9, 
	Refer to claim 1. 


Claims 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over FUEG et al., US 20190139562 and HUA, US 20090251594 and Phillips et al., US 20130326343.
In considering claim 2, 
	The combination above provides zoom specification for any device and is silent regarding different zoom/layout for multiple types.  


	The examiner incorporates Phillips et al., US 20130326343 (para 77-78 for example) which discloses multiple layouts are provided for different devices which have different rendering attributes (display screen size, resolution, and/or orientation), where the resizing of an object is done based upon the layout which corresponds to the different devices (for example a television, desktop computer and a smartphone (para 80)).
	As shown above a device can use the zoom information to process and arrange the received information corresponding to its particular display and/or the device can receive the respective information for that specific device without having to process the layout in accordance with its display . 
	 Thus one of ordinary skill in the art before the effective filing date of the invention would have been motivated to include the teachings of Phillips with regard to different layouts for different display devices with the combination above, to benefit from the advantages as noted above. 

Claims 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over FUEG et al., US 20190139562 and HUA, US 20090251594 and Winter et al., US 20090115901.   
The combination above does not explicitly recite rotate.  Although the examiner notes it is conventional in the art to provide rotation information in order to properly display the received image(s) based upon the display and or viewpoint of the user.  The examiner evidences Winter et al., US 20090115901 (para 58) which discloses such information. 
	Thus one of ordinary skill in the art before the effective filing date would have been motivated to utilize the conventional features in the combination above by including rotating information for the advantages as noted above. 

	Claims 4-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over FUEG et al., US 20190139562, HUA, US 20090251594 and Butcher, US 20110299832
	In considering claim 4, 
	As noted in claim 1, FUEG discloses the system can adapt the system based upon a zoom operation, however, does not explicitly recite the zoom information includes information for each video object. 
	The examiner evidences Butcher, US 20110299832 (Fig 4), which designates the area for each object.  Butcher discloses a system which provides a single content and metadata/zoom info associated with the contents so different type of reproduction equipment/display can properly display according to the display parameters of the device (para 18-20, 57-60).  As disclosed by Butcher the metadata in encoded as part of the video content (para 40). 
	The motivation for modifying Butcher with the combination above provides the user/system the ability to select respective objects (including video) and ensure the 

	In considering claim 5, 
	Refer to claim 4.  
	The combination above discloses zoom operations, however, does not explicitly reciting selecting a zoom area based upon a user’s input, although conventional the examiner incorporates,  Butcher which selects the object via a user’s input (43-47) or thru viewer’s preferences.
	The motivation for modifying the above combination with Butcher provides the advantage of selecting/or auto selecting such area for the user, thus enhancing the user’s viewing environments, thus being an obvious modification to one of ordinary skill in the art before the effective filing date of the claimed invention. 

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over FUEG et al., US 20190139562 and HUA, US 20090251594, Phillips et al., US 20130326343 and Butcher, US 20110299832

	In considering claim 6, 
	FUEG/HUA do not explicitly recite the features of claim 6. 


	The examiner notes that the combination of Fueg/Hua with the teaching of Phillips and Butcher allow the system to select a zoom area and provide such area based upon the particular target/display device, thus being an obvious modification to one of ordinary skill in the art before the effective filing date of the invention. 

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over FUEG et al., US 20190139562,  HUA, US 20090251594, Phillips et al., US 20130326343 and Winter et al., US 20090115901.   
FUEG/HUA do not explicitly recite the features of claim 7. 
Refer to claim 2 (Philips target equipment) and claim 3 (rotation, Winter). 
The combination of Fueg/Hua with the teaching of Philips for the zoom with respect to target device and rotation (Winter) provides the user/system the advantage of being able to view/zoom information on any device and maintain the ability to view such contents which has been adjust according to the device size/resolution, thus being an obvious modification to one of ordinary skill in the art before the effective filing date of the invention. 
	
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure—see cited references on attached form PTO-892

	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s Supervisor, John Miller, can be reached at (571)272-7353.  
Any response to this action should be mailed to:
		Commissioner of Patents and Trademarks
		Washington, D.C.  20231
or faxed to:
		(571)-273-8300 
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the Technology Center 2600 Customer Service Office whose telephone number is 
(703)305-HELP.
General information about patents, trademarks, products and services offered by the United States Patent and Trademark Office (USPTO), and other related information is available by contacting the USPTO’s General Information Services Division at:
800-PTO-9199 or 703-308-HELP
(FAX) 703-305-7786
(TDD) 703-305-7785

For other technical patent information needs, the Patent Assistance Center can be reached through customer service representatives at the above numbers, Monday through Friday (except federal holidays) from 8:30 a.m. to 5:00 p.m. EST/EDT.
The Patent Electronic Business Center (EBC) allows USPTO customers to retrieve data, check the status of pending actions, and submit information and applications. The tools currently available in the Patent EBC are Patent Application Information Retrieval (PAIR) and the Electronic Filing System (EFS).  PAIR (http://pair.uspto.gov) provides customers direct secure access to their own patent application status information, as well as to general patent information publicly available. EFS allows customers to electronically file patent application documents securely via the Internet. EFS is a system for submitting new utility patent applications and pre-grant publication submissions in electronic publication-ready form. EFS includes software to help customers prepare submissions in extensible Markup Language (XML) format and to assemble the various parts of the application as an electronic submission package. EFS also allows the submission of Computer Readable Format (CRF) sequence listings for pending biotechnology patent applications, which were filed in paper form.

	/BRIAN P YENKE/           Primary Examiner, Art Unit 2422